Humphreys, J. (dissenting). Appellee, C. W. Taylor, began to work for appellant when a mere school boy, working at odd-times and on Saturdays. He showed so much aptitude for that character of work, the foreman suggested that he quit school and adopt the mill business as his life’s work. He gave up his education and became a regular employee in appellant’s company. He became skilled in the use of machines of all kinds in the mill and was advanced until, at the time of his injury, he was receiving $4.25 a day, and was in line for promotion. His expectancy was forty-three and a half years. His injury wholly incapacitated him for the character of work he had theretofore been doing. He was re-employed and made an effort to carry on his old work, but was compelled, on account of the character of the injury, to give it up entirely and take up a different character of labor, from which he was able to earn $2 per day as a maximum amount. His actual loss, therefore, was $2.25 per day. Figured upon this basis on an expectancy of forty-three and a half years, the present value of his earning capacity is $12,275. His injury was a severe one, causing him much. pain and anguish of mind. The condition in which his hand is left will necessarily embarrass and humiliate him throughout life. The verdict of the jury is not excessive, based upon the actual pecuniary loss to appellee, and, when the other elements of damage above mentioned are taken into consideration, it is quite clear that the verdict of the jury was not excessive. For these reasons, I am unable to concur with my associates in the reduction of the judgment. I therefore dissent from the judgment in this regard.